Case: 22-30064    Document: 00516445060       Page: 1    Date Filed: 08/24/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 24, 2022
                               No. 22-30064
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk

   Patricia G. Williams,

                                                                      Plaintiff,

                                    versus

   Biomedical Research Foundation of Northwest
   Louisiana,

                                                                   Defendant,


   Victoria Plante-Northington,

                                                                    Appellant.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 5:16-CV-01615


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
Case: 22-30064         Document: 00516445060               Page: 2      Date Filed: 08/24/2022




                                            No. 22-30064

   Per Curiam:*
           Victoria Plante-Northington, counsel for the plaintiff in this litigation,
   appeals the district court’s imposition of sanctions against her in connection
   with an email she sent to one of that court’s law clerks. She argues that (1)
   the sanctions were imposed without due process of law, and (2) her conduct
   in sending the email was not sanctionable. We agree with Plante-
   Northington’s first argument, and on that basis, we VACATE the order
   imposing sanctions and REMAND for further proceedings.
                                        *        *         *
           The underlying action was brought by an employee against her former
   employer for violations of 42 U.S.C. § 2000e-3 and 42 U.S.C. § 1981. The
   district court held a pretrial conference on September 21, 2021 at which
   Plante-Northington appeared on behalf of the plaintiff. Most of the hearing
   involved routine discussion of how the upcoming trial in the case was to be
   conducted. However, as that discussion wrapped up, the district court
   changed the subject, saying to Plante-Northington, “Now, Victoria, I am not
   happy with you. You wrote a letter to my law clerk that I consider to be
   impertinent; indeed, smartass and unprofessional.” This was the first time
   the district court had signaled disapproval of Plante-Northington’s email,
   which had been sent a few days earlier on September 8. The judge then read
   the email 1 into the record and stated:


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             The email read as follows: “Hello Ms. Howell, Wow. I thought no news was good
   news for my client. [smiley face emoji] The renewed motion for summary judgment has
   been pending almost a year. I thought the court would issue a bench order during the
   pretrial conference and follow-up with a written opinion as the court has made us file
   documents for trial. I had my client and a witness clear their schedules for October 18-22.
   I guess we must wait to see if the court will dismiss the case after waiting a year and a half




                                                 2
Case: 22-30064         Document: 00516445060               Page: 3       Date Filed: 08/24/2022




                                           No. 22-30064


           That’s an unprofessional letter, ma’am. This Court has
           inherent power to impose sanctions for abusive conduct. . . .
           Here, being ever mindful that it must exercise caution in
           invoking inherit [sic] power and it must comply with the
           mandates of due process, both in determining that the requisite
           bad faith exists and in assessing fees, this Court finds that
           counsel for the plaintiff has acted in bad faith in responding to
           an email to the Court’s career law clerk.
   The district judge immediately followed up this explanation by asking Plante-
   Northington, “Did you really think that I would not see that email?,” to
   which she answered, “No. And I didn’t mean any disrespect with it. I just
   noted what had been told to us.” Unmoved, the district court immediately
   announced sanctions against Plante-Northington, ordering her
           to attend five additional hours of continuing legal education
           beyond the requirements in the area of professionalism in 2021,
           over and above what she is required to attend as a member of
           the Texas Bar. These courses must be accredited by the
           Federal Bar Association or the Texas State Bar Association.
           Not later than December 31, 2021, she is to provide the Court
           with adequate documentation that she has completed not less
           than three of those professionalism hours in order to
           demonstrate compliance with this order. Not later than March
           31 of 2022, she shall provide to the Court sufficient


   after the case was remanded. We understand Covid delays but I did not honestly believe it
   would take this long. The court said it would rule either at the end of last year or the
   beginning of this year. I asked the magistrate judge about a ruling when he set another
   scheduling order earlier this year. He advised through a story of his own that it was better
   not to ask the court to rule. So we waited hoping no news was good news. I guess we will
   see. Do we still need to file the JPO that is due tomorrow? I am getting a déjà vu feeling that
   this may go back to the 5th circuit. Please advise about the JPO. I am available September
   21 at 10 or 2. Thanks. Victoria Plante-Northington.” The transcript of the scheduling
   conference indicates that the district judge misspoke when reading the email into the
   record, reading the words, “not to ask the court to rule” as “not to ask the court not to
   rule.” The difference appears to have been inconsequential to the court’s decision.




                                                 3
Case: 22-30064      Document: 00516445060             Page: 4   Date Filed: 08/24/2022




                                       No. 22-30064


          documentation that she has completed the required remaining
          two hours of completed professional courses. . . . The Court
          considers this to be a reportable sanction to the Texas Bar
          Association and any other state bar association that you may be
          affiliated with. That sanction is imposed immediately.
   Plante-Northington attempted to urge the court to reconsider, but she was
   cut off after a few sentences by the district judge, who said, “that’s all I’m
   going to hear about it. . . . [Y]our intent absolutely has zero with me right
   now. I know what I read, and it is a critique of my docket management. That
   is not your place, ma’am. You don’t control what I do and why I do it.” The
   parties to the case ultimately agreed to settle the claims, and the district court
   accordingly entered an agreed final judgment on January 6, 2022. Plante-
   Northington then filed this appeal of the district court’s sanctions order.
                                   *        *         *
          “We review a district court’s imposition of sanctions under its
   inherent power for abuse of discretion.” Crowe v. Smith, 151 F.3d 217, 226
   (5th Cir. 1998). Although “[c]ourts of justice are . . . vested, by their very
   creation, with power to impose silence, respect, and decorum, in their
   presence,” Anderson v. Dunn, 19 U.S. 204, 227 (1821), “[a] court must . . .
   exercise caution in invoking its inherent power, and it must comply with the
   mandates of due process,” Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991);
   see also U.S. Const. amend. XIV, § 1 cl. 3. Among those mandates is that
   a party facing sanctions must be given “adequate notice and an opportunity
   to prepare a response.” 1488, Inc. v. Philsec Inv. Corp., 939 F.2d 1281, 1292
   (5th Cir. 1991); see also Roadway Exp., Inc. v. Piper, 447 U.S. 752, 767 (1980)
   (“[S]anctions . . . should not be assessed . . . without fair notice and an
   opportunity for a hearing on the record.”). A district court’s failure to
   observe these due-process requirements in imposing sanctions is an abuse of
   discretion. See Thornton v. Gen. Motors Corp., 136 F.3d 450, 455 (5th Cir.




                                            4
Case: 22-30064      Document: 00516445060          Page: 5    Date Filed: 08/24/2022




                                    No. 22-30064


   1998). To be sure, advance notice is not always required; “in particular
   circumstances,” a codified rule, “standing alone, will constitute sufficient
   notice of an attorney’s responsibilities.” Philsec, 939 F.2d at 1292 n.5. But
   “questions of whether an attorney made a good faith argument under the law
   or . . . interposed a pleading . . . for an improper purpose are more ambiguous
   and may require more specific notice of the reasons for contemplating
   sanctions.” Veillon v. Expl. Services, Inc., 876 F.2d 1197, 1202 (5th Cir. 1989)
   (quoting Donaldson v. Clark, 819 F.2d 1551, 1560 (11th Cir. 1987)).
          We think this case clearly falls into the latter category. There was no
   codified rule that so inarguably prohibited Plante-Northington’s conduct
   that no advance notice was needed; on the contrary, the district court
   imposed the sanctions against her under its inherent powers, which are not
   codified in statutes or court rules. Whether her email was disrespectful
   enough to warrant sanctions under this power, and whether in sending it she
   acted in “bad faith” (a required element for the imposition of inherent-power
   sanctions, Dawson v. United States, 68 F.3d 886, 895 (5th Cir. 1995)), are
   precisely the kind of “ambiguous” questions for which she was entitled to
   notice and an opportunity to prepare a response.
          That being so, we conclude that the district court’s imposition of
   sanctions did not comply with the constitutional requirements of due
   process. The district judge signaled his intent to sanction Plante-Northington
   for the first time at an oral hearing on an unrelated matter. He then imposed
   the sanctions just minutes later at that hearing. Plante-Northington was
   allowed to utter only a few sentences in her defense before she was cut off.
   More importantly, she was given no advance notice sufficient for preparing a
   written or oral submission in response to the contemplated sanctions. As we
   have held under similar circumstances, “[p]roviding [a party facing
   sanctions] with an opportunity to mount a defense ‘on the spot’ does not
   comport with due process.” Philsec, 939 F.2d at 1292; see also Thornton, 136



                                          5
Case: 22-30064      Document: 00516445060             Page: 6   Date Filed: 08/24/2022




                                       No. 22-30064


   F.3d at 454–55; Matter of Dallas Roadster, Ltd., 846 F.3d 112, 134 (5th Cir.
   2017); Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 316 n.1 (5th Cir. 2002).
   Rather, “there must be specific notice of the reasons for contemplating
   sanctions. . . . After it gives notice the court must also give the violating
   attorney an opportunity to respond to the possible sanctions.” Spiller v. Ella
   Smithers Geriatric Ctr., 919 F.2d 339, 347 (5th Cir. 1990). Granted, a district
   court usually has some flexibility as to the precise manner of giving notice of
   potential sanctions and an opportunity to respond. No “elaborate or formal
   hearing” is required; “[s]imply giving a chance to respond to the charges
   through submission of a brief is usually all that due process requires.” Id.
   Nevertheless, the district court in this case did not afford Plante-Northington
   notice or an opportunity to respond in any form that met the requirements of
   due process. We therefore must vacate its order imposing sanctions.
          Plante-Northington also argues on appeal that her conduct was not
   sanctionable. At this juncture, however, rather than address her argument to
   that effect, we opt to remand so as to give the district court an opportunity to
   reimpose sanctions, should it choose to do so, in a manner compliant with
   due process. This has been the disposition in past cases where we have held
   that sanctions were imposed without adequate procedural safeguards. See
   Dallas Roadster, 846 F.3d at 134; Philsec, 939 F.2d at 1292. We believe that
   the question of whether Plante-Northington’s conduct was sanctionable
   would be better decided on a more developed record.
                                   *        *         *
          The district court’s order imposing sanctions is VACATED, and the
   case is REMANDED for further proceedings not inconsistent with this
   opinion.




                                            6